internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil 4945-dollar_figure x county and state dollar amount rdollars s dollars dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to tie limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable catalog number 58263t you provide scholarship amounts in increments of r dollars and s dollars all decisions of the committee concerning scholarship amounts shall be a majority vote of the selection committee the number of scholarships you each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount description of your request you provide scholarships to students to pay for tuition and books at catholic schools at the primary and secondary levels located in the x area letter that must be distributed to satisfy code sec_4942 of the internal_revenue_code each year you advise the scholarship advisory committee of the amount of funds available to be awarded as scholarships you advertise the scholarships with the school principal the principal communicates the availability of the scholarships to parents both through written communication and verbally the members of your scholarship advisory committee review the scholarship applications and rank the applicants based on grade-point-average gpa and financial need in order to be eligible for your scholarship students must be in need of financial assistance and have at least a gpa the scholarship advisory committee then submits its selections to the trustees the trustees are the pastor of the church and the school principal the trustees then make the final selection all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 your scholarship is renewable and may be awarded more than once to deserving students who continue to meet the qualifications you pay scholarship proceeds directly to the school the student will be attending you provide a letter to the school specifying that the school’s acceptance of the funds constitutes their agreement to refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship the school will also notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the school does not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient you will arrange to receive and review grantee reports annually and upon completion of _the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t e e e e e e the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary lf you have questions please contact the person listed at the top of this letter e e please keep a copy of this letter in your records sincerely director exempt_organizations letter catalog number 58263t
